DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (USPN 5319548) in view of Roullier (WO 2010/038045).
Regarding claim 10, Germain discloses a golf game information system. The system includes cards having information related to a hole of a course in which the user records there play information related to the hele. The card is then recorded and processed to analyze the golfer’s performance based on the submitted information (See Summary of the Invention). Figure 4 shows a card having tee-off location distances, par, handicap, and an area where the area where the golfer can record his/her strokes. Based on the invention claimed by the applicant, Germain meets the invention. Applicant requires a stroke baseline, a points baseline, a stroke count, a performance factor, and a score. The stroke baseline would be equivalent to par, the points baseline would be equivalent to a handicap, the performance factor would be equivalent to the player's Strokes being compared to par, and the score would be the performance factor and handicap added together. One having ordinary skill in the art would have found it obvious to assess a golfer’s performance, as taught by Germain, in order to help the golfer improve his/her performance. Germain further discloses a device for displaying information about the hole. Germain also discloses a CPU for inputting payer information therein (See paragraph bridging Column 6 and 7, line 4 and Column 7, lines 22 through 54). Being that it is a CPU, it would inherently require some form of application or software to process the golfer's information. The CPU also allows the golfer to printout or review a variety of information from external sources, such as a home computer or via phone (See Column 6, lines 20-33 and Column 7, lines 5 through 21). Based on the time that Germain produced the invention, smart mobile devices where not yet to the capacity to manipulate operations of that of a home computer system therefore, one having ordinary skill in the art would have found i obvious to use a mobile device to review the golfer’s data for convenience. Germain does not disclose the points baseline being determined by comparing [he tee-up location for the player with the target location. Roullier discloses a golf performance assessment system wherein a value is obtained by relating the origin from which the shot was played and a value related to the distance of the ball from the target (See 2nd paragraph of page 3).  In addition to the above, Roullier includes a value far the lie of the ball in which the value noted above are all used to generate a score. Based on the usage of ‘target’ in Roullier, ‘target’ refers to the cup on the putting green. It should also be noted that Roullier discloses the values being stored in separate devices (See 3rd paragraph on page 3}. One having ordinary skill in the art would have found it obvious to have the points baseline determined in the above manner, as taught by Houller, in order to assess the golfer’s performance.
Regarding claim 12, Rouller discloses the use of GPS in determining the points value (See 2nd full paragraph on page 5}, which implies that the tee-up location will be determined after the player arrives at the hole.
Regarding claim 13, see the above regarding claim 10.
Regarding claim 14, see the above regarding claim 10. Germain notes the stroke baseline is par of the hole.
Allowable Subject Matter
Claims 21-23 are allowed.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/09/22 have been fully considered but they are not persuasive.
Applicant argues that Germain in view of Roullier does not teach a points baseline being determined based on a tee-up position.  The examiner disagrees.
Every golf course has a tee-up position for each hole.  The par factors in the tee-off position; therefore, teaching the points baseline.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711